DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 05/12/2021 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Jennifer Blount on 05/14/2021.
The application has been amended as follows: 

In the claims:
	The entire claim set filed 05/12/2021 has been replaced with the following claim set, which merely increases the image contrast and size of the structural formulas:

1. (Previously presented) A neurokinin-1 (NK-1) receptor-binding agent delivery

an NK-1 receptor-binding moiety;
a linker group selected from the group consisting of:

    PNG
    media_image1.png
    243
    659
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    237
    609
    media_image2.png
    Greyscale
; and
	an active agent comprising fluorescein,
wherein the NK-1 receptor-binding moiety and the active agent are each
bound to the linker group.

2.-6. (Canceled) 

7. (Currently Amended) The NK-1 receptor-binding agent delivery conjugate
1, wherein the active agent further comprises a fluorophore selected from the group consisting of: 
    PNG
    media_image3.png
    250
    273
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    349
    294
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    335
    329
    media_image5.png
    Greyscale
.

8. (Original) The NK-1 receptor-binding agent delivery conjugate of claim 1,
wherein the NK-1 receptor-binding moiety comprises a selective NK-1 receptor
antagonist or derivative thereof.

9. (Previously Presented) The NK-1 receptor-binding agent delivery conjugate
of claim 1, wherein the NK-1 receptor-binding moiety is selected from the group
consisting of: 
    PNG
    media_image6.png
    254
    215
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    221
    238
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    234
    224
    media_image8.png
    Greyscale
.

10-12. (Canceled).

13. (Original) A pharmaceutical composition comprising a NK-1 receptor-binding
agent delivery conjugate of claim 1, and a pharmaceutically acceptable carrier, diluent, or excipient therefor.

14-15. (Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618